Citation Nr: 1307588	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  10-38 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to September 29, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1963 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In March 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The May 2005 rating decision granted service connection for PTSD with an evaluation of 10 percent.  In an August 2005 statement of the case, the RO granted an increased rating of 30 percent.  The Court has held that a "decision awarding a higher rating, but less than the maximum available benefit . . . does not . . . abrogate the pending appeal . . . ."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the appellant was not awarded the full benefit sought, the case remained on appeal.  An August 2008 rating decision granted an evaluation of 100 percent for PTSD effective September 29, 2007.  As the claim was granted in full, the remaining issue before the Board is entitlement to an evaluation in excess of 30 percent for PTSD, prior to September 29, 2007. 


FINDING OF FACT

From May 5, 2004, the appellant's service-connected PTSD was manifested by severe memory problems, social isolation, difficulty with activities of daily living, suicidal ideation,  depression, nightmares, sleep impairment, and panic attacks, productive of total occupational and social impairment.  



CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation of 100 percent for PTSD from May 5, 2004, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Veterans Claims Assistance Act (VCAA)

The claim has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist under the VCAA is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2012); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

II.  Increased Rating Claim

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The appellant's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating) - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  A GAF score of 11 to 20 indicates that the examinee is in some danger of hurting self or others or occasionally fails to maintain minimal personal hygiene or gross impairment in communication.  A GAF score of 1 to 10 indicates persistent danger of severely hurting self or others or persistent inability to maintain minimal personal hygiene or serious suicidal act with clear expectation of death.  See also QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994). 

In evaluating the appellant's PTSD, the Board is mindful that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 (2012) requires that reasonable doubt be resolved in the appellant's favor, and dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In Mittleider, the appellant had been diagnosed with PTSD and various personality disorders and there was no medical evidence in the record separating the effects of the service-connected disability from the nonservice-connected disorders.  Id. at 182.  A July 2008 VA examination report reflects that the appellant had symptoms of depression which was more likely than not a product of the PTSD symptomatology.  The Board finds that there are instances in this case in which the medical evidence specifically attributes certain symptoms to the service-connected PTSD and nonservice-connected dementia.  As for the medical evidence which does not specifically distinguish such symptoms, the Board finds that the appellant's psychiatric manifestations and symptoms associated with his service-connected PTSD and dementia inextricably intertwined with one another and they cannot always be separated out from each other.  Additionally, June 2005 VA neurology consultation report reflects that the appellant's PTSD symptoms might be contributing to the distress of having dementia.

Analysis

The appellant contends that he is entitled to an initial evaluation in excess of 30 percent for his service-connected PTSD.  For the reasons that follow, the Board finds that a higher evaluation is warranted. 

In the May 2005 rating decision, the RO granted entitlement to service connection for PTSD, effective May 5, 2004.  Thus, the period on appeal is from May 5, 2004.

A June 2004 VA treatment record reflects that the appellant had multiple medical, financial and psychiatric issues and a high level of distress.  The issues were long-standing and appeared to have substantially altered his ability to lead a productive lifestyle.  A June 2004 follow-up VA treatment record indicates that the appellant had misplaced money sent by a friend and felt that his memory difficulties and associated medical and psychiatric conditions made it extremely unlikely he would be able to ever work again.  He presented in a depressed manner with slow, precise speech.  He occasionally stuttered during periods of time of heightened emotions.  A July 2004 VA treatment record reflects that the appellant reported ongoing memory problems.  

An August 2004 letter from a licensed, certified social worker reflects that the appellant reported experiencing distressing dreams regarding when he experienced in Vietnam.  He experienced unwanted thoughts and images about Vietnam during his waking hours.  He noted an increase in distress/anxiety when exposed to a variety of cues such as loud noises or cries of distress.  He reported a long-standing history of suicidal ideation, but no current plan or intent to act.  He had a marked inability to concentrate or focus on the tasks at hand and was easily distracted.  The social worker stated that the appellant's psychiatric symptoms, coupled with his multiple medical problems, made it extremely difficult for him to seek and maintain employment.  The social worker stated that the appellant's last gainful employment was in December 2002.  The record notes that as a result of the symptoms, the appellant has experienced considerable distress and impairment in many areas of social functioning.  The appellant was diagnosed with PTSD with a GAF score of 40.  

A June 2004 private treatment record from Dr. R.Q., D.C. indicated that the appellant displayed hypervigilance.  He continuously made lists of things to get done.  He also had poor sleep patterns (difficulty getting to sleep, nightmares, restless/tossing, light sleep/easily awakened, and often could not get back to sleep after awakening.  This caused him to go to bed late and get up early.  He reported stressful nightmares, daydreams and panic attacks.  He had short-term memory loss (even his own street number, wife's cell phone number, appointments, or when he left one room to go to another, to do).  He had difficulty focusing and was easily distracted/disoriented.  He had some long-term memory loss (prior home and work locations, addresses, dates, people's names, happenings, etc.).  The appellant was also emotionally unstable, worried, angry nervous, easily overwhelmed and confused.  He reported he felt emotionally numb, like he was sleepwalking through life.  Things that used to please him no longer did.  He reported that nothing seemed fulfilling or rewarding.  The appellant was frequently unable to adequately perform normal/routine tasks (getting dressed, bathing, buttoning, brushing hair and teeth, trying shoes, fixing meals, taking medicine, etc.).  Socially he wanted to be alone.  He avoided others (even close family members) when he could.  He hated to be in groups or crowds because he felt threatened.  The appellant reported that he had written professionally and had been published, but his writing at that time was almost unreadable.  He often wrote letters, or words, out of their correct sequence.  His reading skills were also very poor.  He had to re-read something several times attempting to understand its content/ meaning . When speaking, he often stopped/paused, because he could not recall what came next.  He often stumbled over words or mixed words together when saying them (especially when under pressure), so they came out sounding funny.  He had difficulty following instructions.  He also often jumped to wrong conclusions.  He reported feeling sad and lonely.  He was easily upset when hearing noises (especially sharp ones, like gun shots or explosions).    

A June 2004 medical consultant's review of the record for the Social Security Administration reflects that the appellant's psychiatric symptoms caused a moderate restriction of activities of daily living, moderate difficulties in maintaining social functioning, and moderate difficulties in maintaining concentration, persistence or pace.

At a September 2004 VA psychiatric assessment, the appellant reported that he had begun to isolate himself.  He stated that he had increased difficulty sleeping and reported that he had nightmares.  He reported that he felt in a state of hyperarousal when he heard explosions such as backfires out on the street.  He stated that he had experienced six to eight panic attacks over the last 30 years.  He reported feelings of depression with poor motivation, poor energy, thoughts of suicide though none current, poor concentration and poor sleep.  He also reported an increased difficulty in remembering things well.  On examination, the appellant was very well groomed, well dressed and had good eye contact.  His speech appeared to be a little rapid, but coherent.  The appellant appeared somewhat nervous.  His mood was depressed.  His affect was anxious.  He had no suicidal or homicidal ideations.  His orientation was found to be 10/10.  Thoughts appeared fairly concrete.  The assessment was PTSD, depression, no otherwise specified, anxiety, not otherwise specified, and a cognitive disorder, not otherwise specified.  He had a GAF score of 50.   

A November 2004 VA treatment record reflects that the appellant was on SSDI.  He related concerns of disturbed sleep.  He related flashbacks and hypervigilance related to service.  He denied suicidal/homicidal ideation.
	
A February 2005 VA examination report reflects that the appellant was causally and neatly dressed.  He was well groomed and was friendly and cooperative throughout the examination.  He made good eye contact.  He evidenced no impairment of thought process or communication.  He did not suffer from delusions or hallucinations.  He had some suicidal thoughts in the past, but the last was about six months ago and did not include a plan.  He was generally oriented, although he was unable to remember the date.  He reported severe problems with memory.  He engaged in some obsessive behaviors, particularly checking doors and ruminating about problems.  His rate of speech was within normal limits, however, his flow of speech was compromised and he evidence occasional stammering.  He reported that he suffered from anxiety attacks, which occurred daily.

A March 2005 VA treatment record reflects that the appellant had improved on amitriptyline for anxiety and depression.  He continued to notice difficulty with his memory.  Examples of memory impairment included having to "think really hard to not get lost going to VA," "losing my car's location in the Wal-Mart parking lot," and picking up a pill bottle and not remembering if he took the medication yet.  He reported his sleep had improved and daily energy was good.  Slurred speech was noted.  He denied helplessness, suicidal ideation, or homicidal ideation.

A June 2005 VA neuropsychology consultation examination report reflects that the appellant described many cognitive problems.  On examination, the appellant was neatly dressed and well-groomed.  He was pleasant and cooperative throughout the assessment.  He had suicidal thoughts without a plan.  He reported having sleep difficulties and panic attacks.  He denied hallucinations.  He described perceiving others as "negative" and not trustworthy.  He had noticed feelings of detachment for the last 5 years.  He experienced fatigue on a daily basis.  He reported he used to be outgoing and a national speaker, but in the last 3 to 5 years had become very anxious in social situations and even small family gatherings.  He was oriented to person, place, date and time.  On examination, the examiner found that the appellant demonstrated significant cognitive deficits in the areas of memory, visual perceptual skills, language (repetition, verbal fluency, naming), and executive functioning (problem solving, abstract reasoning and judgment).  These deficits had affected his ability to maintain employment and had impaired his daily functioning.  The examiner found a diagnosis of dementia was appropriate.  The examiner stated that post-traumatic symptoms may be contributing to the distress of having dementia.  Specifically, the appellant was having thoughts related to experiences in Vietnam.  With the lack of coping skills due to dementia, his ability to push these distressing recollections out of his mind was compromised.  He had difficulty separating these thoughts from the reality of today.  The appellant had Axis I diagnoses of dementia, not otherwise specified, PTSD, chronic with delayed onset, and depressive disorder, not otherwise specified.  His GAF score was 45.  The examiner recommended that the appellant not drive due to his impairment in a test of ability to shift attentional set.  The examiner also noted that the appellant's ability to manage his own affairs appeared questionable.  

An August 2005 VA treatment record noted that the appellant had also been diagnosed with newly recognized moderate dementia.  The appellant's mood was anxious and congruent.  His speech was clear, with an intermittent stutter.  

An August 2006 VA examination report reflects that the appellant reported feeling more distant form his wife and children.  He reported having no friends outside of family.  He stated that he watched TV and listened to the radio.  He also reported that he took care of animals: a horse, dogs, cats, goats and chickens.  However, subsequent discussion revealed that his contribution was minimal and may have consisted only of providing them with water.  The examiner found the appellant's current psychosocial functional status was "severely impaired" and appeared to be deteriorating fairly rapidly.  The appellant's clothes were disheveled and grooming was poor.  The appellant's speech was impoverished, hesitant, soft or whispered, slow and mumbled.  His mood was depressed.  He was unable to do serial 7's or spell a word forward and backward.  He was intact to person, but not intact to time or place.  He had a paucity of ideas.  He had a poverty of thought and reported being afraid of people.  He did not understand the outcome of his behavior.  He partially understood he had a problem.  He had sleep impairment, but no hallucinations.  He seemed unable to make eye contact or engage the examiner in an appropriate way.  He did not interpret proverbs appropriately.  The appellant had panic attacks.  The appellant's wife reported the appellant had trouble eating, bathing, shaving, washing his hands and changing his clothes.  His remote and immediate memories were moderately impaired.  His recent memory was severely impaired.  The appellant reported having recurrent and intrusive distressing recollections of the event.  The report reflects that the appellant had not been able to work for many years.  He was fired from his last job but did not remember why or when.  His ability to care for himself had continued to deteriorate.  

The August 2006 VA examiner noted that it was difficult to tease apart the contribution of the appellant's PTSD, his somatization disorder, depression, side-effects of medications, and dementia.  However, he agreed with the appellant's neuropsychological evaluation that his PTSD had gotten worse in the context of his dementia.  The VA examiner stated that it should now be classified as "moderate" in severity.  The VA examiner found the appellant's dementia appeared to be responsible for much of the appellant's functional impairment, but thought content, anxiety and depression were definitely connected to his PTSD.  The VA examiner noted that the June 2005 neuropsychological examination indicated the appellant's PTSD was a complicating factor with his dementia.          

A September 29, 2007, letter from a VA physician reflects that the appellant's symptoms had caused considerable distress for the Veteran over the years and had severely impaired his ability to maintain employment and handle interactions with other people outside his immediate family.  A July 2008 VA examination report reflects that the appellant the appellant's PTSD symptomatology and chronic pain had led to his inability to work effectively.  The VA examiner found the appellant had a GAF score of 48 over the past two years.  He further noted that the appellant was unable to function socially and occupationally without severe symptoms of PTSD and depression present.  The examiner stated that all indications suggested a complete inability to secure and maintain employment.  As noted above, the appellant has an initial rating of 100 percent for PTSD from September 29, 2007, the date of the letter from the VA physician.  

Based on a review of the evidence above, the Board finds that the appellant is entitled to a higher evaluation of 100 percent for his service-connected PTSD, prior to September 29, 2007.  The Board finds that the overall evidence supports a finding that the appellant had total occupational and social impairment during the period on appeal.
 
The majority of the evidence indicates the appellant was disoriented to time and place and had memory loss during the period on appeal.  The June 2004 VA treatment record reflects that the appellant misplaced money sent by a friend.  The June 2004 private treatment record indicates that the appellant had memory loss which included forgetting his own street number, his wife's cell phone number, and his appointments.  He had difficulty focusing and was easily distracted/disoriented.  He also reported symptoms of long term memory loss including forgetting prior home and work locations, dates, and people's names.  At the February 2005 VA examination, the appellant was unable to remember the date and reported severe problems with memory.  The March 2005 VA treatment record indicated the appellant had serious symptoms of memory loss such as having to think really hard to not get lost going to VA and not remember if he took medication.  At the August 2006 VA examination, the appellant's remote and immediate memories were impaired and his recent memory was severely impaired.  He was not intact to time or place.  The August 2005 VA examiner specifically noted that it was difficult to tease apart the contribution of the appellant's PTSD, his somatization disorder, depression, side-effects of medication and dementia.  

The evidence further reflects that the appellant had an intermittent inability to perform activities of daily living.  The June 2004 private treatment record noted that the appellant was frequently unable to adequately perform normal/routine tasks such as getting dressed, bathing, buttoning, brushing his hair and teeth, tying shoes, fixing meals, and taking medication.  The June 2004 medical consultant's review of the appellant's psychiatric symptoms found that they caused moderate restriction of activities of daily living.  At the February 2005 VA examination, the appellant reported having daily anxiety attacks.  At the August 2006 VA examination, the appellant's clothes were disheveled and his grooming was poor.  The appellant's wife stated that he had trouble eating, bathing, shaving, washing his hands and changing his clothes.  His ability to care for himself had continued to deteriorate.  

The appellant demonstrated impairment in his thought process and communication during the period on appeal.  The June 2004 VA treatment record reflects that the appellant occasionally stuttered during periods of heightened emotions.  The June 2004 private treatment record noted that the appellant had once written professionally and been published, but at that time his writing was almost unreadable.  He often wrote letters and words out of their correct sequence and his reading skills were very poor.  The February 2005 VA examination report reflects that the appellant's rate of speech was within normal limits, however, his flow of speech was compromised and he had occasional stammering.  The March 2005 VA treatment record noted that the appellant had slurred speech.  At the August 2006 VA examination, the appellant had a paucity of ideas and a poverty of thought.  He was unable to make eye contact or engage the examiner in an appropriate way.

Throughout the period on appeal, the appellant reported having other serious symptoms of PTSD which support a finding that he had total occupational and social impairment due to service-connected PTSD.  The June 2004 VA treatment record noted that his issues had appeared to substantially alter his ability to lead a productive lifestyle.  The August 2004 letter stated that the appellant had a long-standing history of suicidal ideation.  The social worker who wrote the August 2004 noted that the appellant's psychiatric symptoms, coupled with his multiple medical problems, made it extremely difficult for him to seek and maintain employment.  The June 2004 private treatment record noted that the appellant had hypervigilance, sleep impairment, nightmares, and panic attacks.  He avoided others socially.  The September 2004 VA psychiatric assessment noted that he reported having had thoughts of suicide.  The November 2004 VA treatment record noted that he had flashbacks and hypervigilance related to service.  The February 2005 VA examination report reflects that the appellant reported having thoughts of suicide in the past, the last being about six months ago.  He reported daily anxiety attacks.  The June 2005 VA neuropsychology consultation report indicates that the appellant reported that he used to be outgoing and a national speaker, but in the last 3 to 5 years had become very anxious in social situations and even small family gatherings.  The appellant reported having suicidal thoughts.  The August 2006 VA examiner found the appellant's psychosocial functional status was "severely impaired" and appeared to be deteriorating fairly rapidly.  He reported having no friends outside of family.  The August 2006 examiner found the appellant's PTSD was moderate in severity.  

The appellant was granted Social Security Administration (SSA) disability benefits in February 2006 due to his primary diagnosis of PTSD and a secondary diagnosis of an affective disorder.  The Social Security Administration found that his disability began in December 2002.  He was also granted a 100 percent disability rating from a private disability insurance policy.  Although these decisions are not binding on the Board, they indicate the appellant's service-connected PTSD seriously affected his ability to work during the period on appeal.  

The Board finds that the evidence supports a finding that the appellant's PTSD caused him to have total occupational and social impairment, prior to September 29, 2007.  The appellant is competent to describe his symptoms and the Board finds his testimony and statements throughout the period on appeal to be credible.  Although the appellant did not have all of the symptoms listed as examples of symptoms warranting a 100 percent evaluation, he had serious symptoms causing total occupational and social impairment.  As discussed above, the appellant demonstrated gross impairment in thought processes or communication, suicidal ideation, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, and disorientation to time and place and serious symptoms of memory loss.

The appellant's GAF scores also support a finding that the appellant is entitled to a 100 percent evaluation for PTSD, prior to September 29, 2007.  The August 2004 letter from a social worker reflects that the appellant had a GAF score of 40.  The September 2004 VA psychiatric assessment report indicates the appellant had a GAF score of 50.  The June 2005 VA neuropsychology consultation examination report indicates the appellant had a GAF score of 45.  The July 2008 VA examination report noted that the appellant had a GAF score of 48 over the past two years.  As noted above, a GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  Consequently, the majority of the appellant's GAF scores consistently indicated that the appellant had serious symptoms of PTSD.  Accordingly, the Board finds that the GAF scores are consistent with a 100 percent evaluation for serious symptoms of PTSD.

The Board finds that the overall evidence of record supports an initial 100 percent schedular rating for PTSD, prior to September 29, 2007.  The appellant's symptoms were generally consistent during the period on appeal and indicate that he had total occupational and social impairment.  The overall evidence reflects that the appellant had severe memory problems, symptoms of social isolation and difficulty completing tasks of daily living.  The majority of the appellant's GAF scores also indicated that he had serious symptoms of PTSD, including a GAF score of 40 indicating some impairment in reality testing or communication or major impairment in several areas.  Construing the evidence in the appellant's favor, the Board finds the disability picture presented more nearly approximates the criteria for the assignment of a 100 percent schedular evaluation for PTSD from May 5, 2004.  As the appellant has been granted a 100 percent schedular evaluation throughout the period on appeal, there is no need to discuss extraschedular entitlement to any higher initial rating for PTSD or entitlement to a total disability rating for compensation based on individual unemployability.  This action represents a grant of the complete benefit sought by the appellant through this appeal.


ORDER

Entitlement to an initial evaluation of 100 percent for PTSD, from May 5, 2004, is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


